Citation Nr: 0317674	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of up to a 50 percent 
disability evaluation with an effective date earlier than 
April 2, 1997 for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



REMAND

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for PTSD 
with a 10 percent disability evaluation.  The assigned 
evaluation was increased to 50 percent pursuant to an April 
1998 rating.  The veteran accepted the 50 percent evaluation 
in a June 1998 statement but indicated that the effective 
date should be in 1993 or as far back as his release from 
active duty.  

The particular issue currently on appeal was previously 
before the Board on several occasions.  A December 1999 Board 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") and the Board's 
decision was vacated and remanded for consideration of the 
veteran's claim in the context of the Veterans Claims 
Assistance Act of 2000.  In May 2002, the Board endeavored to 
undertake additional development, but the veteran waived 
further development in a statement dated in July 2002.

As noted in the Board's May 2002 decision, the issue on 
appeal has been adjusted to be more beneficial to the 
veteran.  

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The counsel for the Secretary and the veteran's attorney 
submitted a Motion to Remand the case to the Board, which was 
unopposed by the veteran. The Court granted it in an order 
dated February 2003. 

A determination has been made that additional development is 
necessary in the current appeal.  




Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please notify the veteran of the VCAA 
in writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  In this 
regard, please see Joint Motion to 
Remand, dated January 31, 2003.  

2.  Following completion of the above 
action, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, the RO should undertake 
any further actions required to comply 
with the VCAA.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); see also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet App 183 
(2002).   

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, considering any additional 
evidence obtained by the RO on remand and 
any relevant amendments to the law.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




